t c no united_states tax_court federal_home_loan_mortgage_corporation petitioner v commissioner of internal revenue respondent docket nos filed date p was originally exempt from federal income_taxation however on date p became subject_to taxation under the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 p had entered into certain financing arrangements before date the proceeds of which were used in p’s mortgage business as of date the contract rates of interest on these financing arrangements were less than the market rates of interest as of that date because of an increase in interest rates since the date on which p entered into the respective arrangements p claims that the economic benefit of the below-market financing as of date is an intangible asset subject_to amortization p claimed amortization deductions on the basis of the fair_market_value of that alleged intangible asset as of date pursuant to the special basis provisions that are applicable to p under defra sec_177 the issue presented by the parties’ cross-motions for partial summary_judgment is whether as a matter of law the benefit of below-market borrowing costs from p’s financing arrangements on date can be an intangible asset that could be amortized for tax purposes held the benefit attributable to p’s below- market financing as of date can as a matter of law constitute an intangible asset which could be amortized if p establishes a fair_market_value and a limited useful_life robert a rudnick stephen j marzen james f warren and neil h koslowe for petitioner gary d kallevang for respondent opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number petitioner claims overpayments of dollar_figure for and dollar_figure for respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number big_number big_number petitioner claims overpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner and respondent filed cross-motions for partial summary_judgment under rule on the question of whether petitioner is entitled to amortize the economic benefit of certain debt obligations which had below-market interest rates on date the date petitioner became subject_to federal income_taxation petitioner claims entitlement to amortize its favorable financing using a fair_market_value basis as of that date petitioner determined the fair_market_value of the claimed favorable financing to total dollar_figure on date and claims the following amortization deductions for taxable years through 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue unless otherwise indicated taxable_year amortization deduction dollar_figure big_number big_number big_number big_number big_number in this opinion we decide whether the benefit of petitioner’s favorable financing can as a matter of law constitute an intangible asset for tax purposes background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner’s principal office was located in mclean virginia at all relevant times petitioner was a corporation managed by a board_of directors petitioner was chartered by congress on date by the emergency home financing act of publaw_91_351 title iii federal_home_loan_mortgage_corporation act 84_stat_451 petitioner was originally exempt from federal income_taxation however congress repealed petitioner’s federal_income_tax exemption status in the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 pursuant to this act petitioner became subject_to federal income_taxation effective date petitioner was established to purchase residential mortgages and to develop and maintain a secondary market in conventional mortgages since the time of its incorporation petitioner has facilitated investment by the capital markets in single-family and multi-family residential mortgages in the course of its business petitioner acquires mortgages from originators petitioner either resells the acquired mortgages in securitization transactions principally by pooling the mortgages and issuing participation certificates pcs or it holds them to maturity in its retained mortgage portfolio generally financing this activity by the issuance of various debt instruments petitioner is a profit-making business whose net_income for book purposes was approximately dollar_figure million in in petitioner acquired big_number mortgage loans sold dollar_figure billion in mortgage-related securities and posted corporate earnings_of dollar_figure million petitioner claims that it held a certain intangible asset which it identifies as favorable financing on date 2a conventional mortgage is a mortgage that is not guaranteed or insured by a federal_agency the primary mortgage market is composed of transactions between mortgage originators lenders and homeowners or builders borrowers the secondary market generally consists of sales of mortgages by originators and purchases and sales of mortgages and mortgage-related securities by institutional dealers and investors 3pcs are securities representing beneficial_ownership of the principal and interest payments on a pool of mortgages the favorable financing consisted of a number of financing arrangements the interest rates payable on which were below those currently prevailing in the financial markets on date because of an increase in interest rates since the date on which petitioner entered into the respective arrangements those financing arrangements consisted essentially of issuances of notes and bonds payable subordinated debt capital debentures and zero coupon bonds collateralized mortgage obligations cmos and guaranteed mortgage certificates gmcs petitioner claims that the net present_value of future cashflows computed at market rates as of date exceeded the net present_value of future cashflows for each respective instrument at its contract rate it is this difference that petitioner claims as its favorable financing asset as of date petitioner has not reported its favorable financing as an asset on its books or on any financial statement petitioner did not acquire its favorable financing in any purchase transaction under defra sec_177 98_stat_711 congress provided a specific adjusted_basis for determining gain on the sale_or_other_disposition of property held by petitioner on date defra sec_177 provides that the adjusted_basis of any asset of petitioner shall for purposes of determining any gain be equal to the higher of the adjusted_basis of such asset or the fair_market_value of such asset as of such date sec_167 which forms the basis for amortization deductions provides that the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property in a prior opinion fed home loan mortgage corp v commissioner t c ___ we held that under sec_167 petitioner’s adjusted_basis for purposes of amortizing intangible assets held on date is determined under the specific adjusted_basis rule in defra sec_177 pursuant to defra sec_177 petitioner claims entitlement to amortize its favorable financing using a fair_market_value basis as of date i standards for partial summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a fpl group inc v commissioner supra pincite a decision will be rendered on a motion for partial summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that moving party is entitled to judgment as a matter of law 119_tc_157 ii amortization of intangible assets sec_167 provides sec_167 general_rule --there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_1_167_a_-3 income_tax regs which interprets sec_167 provides if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance examples are patents and copyrights an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to goodwill for an intangible asset to be amortizable under sec_167 the taxpayer must prove with reasonable accuracy that the asset is used_in_the_trade_or_business or held_for_the_production_of_income and has a value that wastes over an ascertainable period of time 507_us_546 110_tc_402 the taxpayer must prove that the intangible asset has a limited useful_life the duration of which can be ascertained with reasonable accuracy and the asset has an ascertainable value separate and distinct from goodwill and going-concern value s bancorporation inc v commissioner 847_f2d_131 4th cir affg tcmemo_1986_601 in this opinion our primary concern is whether as a matter of law petitioner’s asserted favorable financing can constitute an asset for purposes of sec_167 iii analysis petitioner argues that its favorable financing represented a valuable economic benefit on date and is an intangible asset subject_to amortization petitioner claims that the fair_market_value of this asset is measured by the difference between the market cost of using the borrowed money and its below-market cost respondent argues that petitioner’s favorable financing arose from fortuitous interest rate fluctuations is not an asset and is not amortizable as a matter of law the parties in these cases stipulated that petitioner’s favorable financing consisted of a number of financing arrangements the interest rates payable on which were below those currently prevailing in the financial markets on date owing to an increase in interest rates since the date on which petitioner entered into the respective arrangements simply put favorable financing represents a right to use borrowed money at below-market interest rates it is beyond doubt that the right to use money represents a valuable property interest indeed in 465_us_330 the u s supreme court stated that the 4respondent disputes that petitioner’s favorable financing has been substantiated as to original cost or as to value whether fair_market_value book_value or salvage_value as of any date including date or as to useful_life respondent does not dispute that the cmos and the gmcs are debt for federal_income_tax purposes but disputes that the cmos and the gmcs are debt of petitioner for purposes of the favorable financing and he contends that any claimed favorableness resulting from higher comparable market rates on the cmos and the gmcs would not accrue to nor be to the benefit of petitioner we express no view as to these matters in this opinion 5in computing the fair_market_value of its favorable financing petitioner does not include any offset for unfavorable debt ie those debt obligations of petitioner that carried above-market interest rates as of date respondent alludes to this fact in his memoranda but provides no argument as to its bearing on the legal issue before us right to use money is plainly a valuable right readily measurable by reference to current interest rates see also 446_us_643 revrul_81_160 1981_1_cb_312 cf sec_7872 it is also clear that the right to use borrowed money is interrelated with its corresponding interest cost interest represents the cost of using borrowed money see eg 93_tc_529 for example in 95_tc_415 affd 42_f3d_537 9th cir we stated_interest is the amount which one has contracted to pay for_the_use_of borrowed money emphasis added 284_us_552 interest is also commonly defined as compensation_for the use or forbearance of money emphasis added 308_us_488 interest is the equivalent of rent for_the_use_of funds 465_us_330 implicit in these three definitions of interest is the concept that interest is a payment for_the_use_of money that the lender had the legal right to possess prior to relinquishing possession rights to the debtor fn ref omitted thus there is a correlative relationship among the right to use borrowed money interest_paid for_the_use_of borrowed money and the intangible value of this right to use borrowed money for example if current market rates of interest fluctuate to a rate 6in 465_us_330 the u s supreme court held that the interest-free_loan of funds was a transfer of property ie a gift of the reasonable value of the use of the money lent for purposes of the gift_tax which is lower than the contract rate of interest the obligor is paying essentially a higher cost for_the_use_of the borrowed money alternatively if current market rates of interest fluctuate to a rate which is higher than the contract rate of interest the obligor is paying essentially a lower cost for_the_use_of the borrowed money in this circumstance the obligor stands in a better position than other borrowers that finance at the current market rates of interest the important point to be made is that an obligor’s right to use borrowed money under an existing debt obligation may be more or less valuable depending on the current market rates of interest see eg dickman v commissioner supra pincite thus we agree with petitioner that the right to use borrowed money at below-market interest rates represents a valuable economic benefit in terms of the cost savings that can be achieved in financing income-producing activities it is a benefit for which a third party would pay a premium if the favorable financing were included as a part of a purchase transaction following this analysis since petitioner’s favorable financing involves a right to use borrowed money at below-market rates as of date we have no trouble concluding that petitioner’s favorable financing arrangements represented something of value as of that date respondent agrees that there is a measurable economic value associated with the right to use money however respondent claims that once the debtor enters into a debt obligation for a fixed rate a subsequent increase in market rates of interest over the obligation’s fixed contract rate does not create an asset amortizable or otherwise respondent claims that petitioner’s favorable financing involves only the differential between market rates of interest and the contract rates of interest stated in petitioner’s debt obligations respondent argues that this differential is not an asset it is fortuitous and it is not a function of an expenditure respondent’s contentions are similar to the arguments the commissioner made in 97_tc_253 affd 17_f3d_684 4th cir in that case the taxpayer sought to amortize the value of certain favorable raw material contracts that it had purchased as part of a stock acquisition we held that the favorable raw material contracts constituted an intangible asset subject_to amortization id pincite we stated in that case respondent argues that the life of the contracts is indefinite because any value inhering in the contracts exists only so long as the favorable price spread is predicted to exist respondent argues that because yarn prices fluctuate it is impossible to predict with any accuracy the length of time the spread would exist we find this argument unpersuasive the favorable spread of the contracts is not the asset being amortized the asset is the contracts themselves the favorable spread is used only to determine the value of the contracts id pincite similarly in these cases petitioner seeks to amortize the right to use borrowed money provided for in its various debt obligations the differential between the market rate of interest and the contract rate of interest serves as a measure of the economic value of that right as of date thus we cannot agree with respondent’s attempt to analyze petitioner’s right to use borrowed money separately from the comparable cost of that use for the reasons discussed above and in 465_us_330 the right to use borrowed money is interrelated with the corresponding interest cost of that right in much the same way that the right to use property is interrelated with its corresponding rental cost petitioner’s interest in its favorable financing is in many respects analogous to a bank’s interest in its deposit_base or core_deposits which we have held to be an intangible asset amortizable for tax purposes the term ‘deposit base’ describes ‘the intangible asset that arises in a purchase transaction representing the present_value of the future stream of income to be derived from employing the purchased core_deposits of a bank ’ newark morning ledger co v united_states u s pincite ndollar_figure quoting 91_tc_463 affd 919_f2d_1492 11th cir the value of the deposit_base rests upon the ‘ascertainable probability that inertia will cause depositors to leave their funds on deposit for predictable periods of time ’ id pincite quoting citizens s corp v commissioner supra pincite see also colo natl bankshares inc v commissioner tcmemo_1990_495 affd 984_f2d_383 10th cir core_deposits typically consist of low-cost accounts such as regular savings accounts deposit transaction accounts eg regular checking accounts time deposit open accounts etc see citizens s corp v commissioner supra pincite but do not typically include adjustable rate deposit accounts such as certificates of deposit money market deposit accounts and super now negotiable order of withdrawal accounts which are designed to be sensitive to market interest rates see 97_tc_496 peoples bancorporation subs v commissioner tcmemo_1992_285 in citizens s corp v commissioner supra pincite we described core_deposits as a relatively low-cost source of funds reasonably stable over time and relatively insensitive to interest rate charges a bank typically invests the funds from deposits in loans and other income-producing assets and receives fees for services rendered to its depositors a bank also incurs expenses in establishing processing and maintaining deposit accounts the excess of the income generated over the associated costs represents the profit attributable to core_deposits in citizens s corp the seminal case involving deposit_base the taxpayer sought to amortize the deposit_base that it acquired in a purchase of a number of banks the taxpayer sought to amortize the present_value of the income that it expected to derive from the use of the core_deposits which it had acquired in those transactions the commissioner argued that deposit_base was not a separate and distinct asset from the goodwill of the acquired banks since deposit_base involved terminable-at-will customer relationships we held that deposit_base represents an intangible asset subject_to amortization under sec_1 a - income_tax regs where a taxpayer can prove that core_deposits have an ascertainable value separate and distinct from the goodwill and going-concern value of the bank acquired the evidence in the instant case establishes that the acquisition of core_deposits was the primary reason petitioner purchased the acquired banks and that petitioner paid a premium in order to obtain the core_deposits in banc one corp v commissioner t c we stated that often the assumption of the deposit liabilities rather than the purchase of the assets represents the economic purpose behind the acquisition of a bank these core_deposits are a low-cost source of funds and are an important factor contributing to the profitability of a commercial bank moreover the economic value attributable to the opportunity to invest the core_deposits can be valued the value is based solely upon the core_deposits acquired in the purchase the value of deposit_base rests upon the ascertainable probability that inertia will cause depositors to leave their funds on deposit for predictable periods of time id pincite fn ref omitted we have reiterated that holding in a number of cases following our holding in citizens s corp see eg it s of iowa inc v commissioner supra first chicago corp v commissioner tcmemo_1994_300 trustmark corp v commissioner tcmemo_1994_ peoples bancorporation v commissioner supra colo natl bankshares inc v commissioner supra in doing so this court and the courts of appeals have rejected the commissioner’s argument that deposit_base is not amortizable as a matter of law we believe the cases involving core_deposits support petitioner’s position that favorable financing is an intangible asset subject_to amortization petitioner’s favorable financing is in many respects similar to the core_deposits considered in the above cases like the core_deposits in those cases favorable financing involves the use of borrowed money at below- market rates like core_deposits below-market financing arrangements provide a less expensive means of generating income and contribute to the profitability of a business respondent claims that the cases involving core_deposits are distinguishable because the core_deposits at issue were customer-based intangibles representing stable deposits that 7we also point out that the u s supreme court discussed our holding in 91_tc_463 affd 919_f2d_1492 11th cir favorably in its opinion in 507_us_546 see trustmark corp v commissioner tcmemo_1994_184 the supreme court has cited citizens southern corp with approval and has rejected respondent’s underlying legal argument that as a matter of law core_deposits are inseparable from goodwill going_concern_value and thus nondepreciable banks expect to retain for extensive lengths of time respondent contends that petitioner has nothing comparable to a core group of depositors who through their inertia and their focus on savings accumulation instead of market-based returns are willing to leave funds on deposit at below-market rates for extended periods of time we agree with respondent that deposit_base involves what we might term a customer-based_intangible see eg sec_197 however we cannot agree that this effectively distinguishes the above cases indeed the customer relationships in the cases involving core_deposits formed the basis for the commissioner’s objections to the taxpayer’s amortization deductions for deposit_base however apart from a customer-based relationship deposit_base like the favorable financing in the instant cases involves a debtor-creditor relationship also like petitioner’s favorable financing core_deposits represent a relatively low-cost source of funds see citizens s corp v commissioner t c pincite which carry below-market interest rates and which support the obligor’s financing of its profit-making activities also in the same manner that an acquirer of a bank with an established deposit_base would pay a premium for deposit_base of the target bank we believe that the hypothetical buyer would pay a premium for the acquisition of a company with below-market indebtedness respondent also argues that the cases involving core_deposits are distinguishable because the core_deposits in those cases were acquired as part of a larger acquisition unlike petitioner’s self-created ‘asset ’ respondent’s argument perhaps represents a broader criticism of petitioner’s position with respect to its favorable financing because admittedly petitioner’s favorable financing was not acquired in any purchase transaction and both parties seem to agree that petitioner has not incurred any costs with respect to its favorable financing such that it would have an adjusted cost_basis in that alleged intangible asset in 97_tc_496 we stated to qualify for a depreciation deduction petitioners must show that the deposit core acquired from the bank had an ascertainable cost_basis separate and distinct from the goodwill and going- concern value of such bank and had a limited useful_life the duration of which could be ascertained with reasonable accuracy 809_f2d_534 8th cir 481_f2d_1240 5th cir citizens southern corp v commissioner t c pincite fn refs omitted emphasis added see also trustmark corp v commissioner tcmemo_1994_184 the core deposit intangible asset may be amortized upon a proper showing by petitioner of its cost_basis and a reasonably accurate estimate of its useful_life however the primary import of this statement is that an intangible asset must have an identifiable separate and distinct value apart from nonamortizable goodwill or going-concern value to be amortizable under sec_1_167_a_-3 income_tax regs since the deposit_base cases involved asset acquisitions mergers or stock acquisitions with a sec_338 election and the taxpayers’ positions in those cases were that they paid an allocable portion of the overall purchase_price for the value of the deposit_base of the target bank this allocable portion represented their ascertainable cost_basis for amortization under sec_167 in the instant cases we are dealing with a unique situation congress provided a specific adjusted_basis for sec_338 allows an election in certain stock purchases by a corporation under this election the corporation whose stock was acquired is treated as having sold all its assets at the close of the acquisition_date at fair_market_value in a single transaction and as a new corporation which purchased all those assets as of the beginning of the day after the acquisition_date sec_338 under sec_338 the basis allocated to the acquired assets is determined by reference to the purchase_price of the stock first chicago corp v commissioner tcmemo_1994_300 sec_167 provides that the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property sec_1011 generally provides an adjusted cost_basis for purposes of determining gain_or_loss see also sec_1012 cost_basis adjustments fed home loan mortgage corp v commissioner t c ___ petitioner for purposes of determining its gain on the sale_or_other_disposition of property held on date see defra sec_177 in fed home loan mortgage corp v commissioner t c ___ we held that since sec_167 requires the use of the basis for determining gain as the basis for amortization of intangible assets and since defra sec_177 98_stat_711 replaced the regular adjusted cost_basis rule_of sec_1011 for purposes of determining gain petitioner’s basis for amortizing any intangibles it held on date is the higher of the regular adjusted cost_basis or fair_market_value of petitioner’s intangible assets as of that date given this special circumstance we do not find the cases involving core_deposits distinguishable for the reason that respondent claims it follows from our previous opinion regarding the application of defra sec_177 that petitioner’s failure to establish a cost_basis does not prevent it from claiming a higher fair_market_value basis in its favorable financing thus we do not believe an acquisition or an allocable cost is essential to petitioner’s claim that it held an asset of value in the form of its favorable financing as of january dollar_figure 10further although relevant to the general question whether a taxpayer has an adjusted cost_basis in an asset upon which amortization deductions can be based adjusted cost_basis is not determinative of whether there is in fact an intangible asset see eg 62_tc_821 we also cannot distinguish the cases involving deposit_base for the reason that those cases involved an acquisition of deposit_base in conjunction with a larger acquisition of assets of a company we might agree that as a practical matter a debtor’s position with respect to its favorable financing would not be transferred except as a part of a larger acquisition of a company or property however this is not in our view determinative of the question of whether there exists an amortizable asset of value indeed in citizens s corp v commissioner t c pincite we stated petitioner argues in the alternative that separate sales are not required to establish that an asset has a determinable value separate from goodwill in a case involving the purchase of a professional football team the fifth circuit in laird v united_states f 2d 5th cir held the players’ contracts had an ascertainable value separate and distinct from the value of the franchise which thus has the same significance in this case as goodwill had in houston chronicle the valuation figure set by the district judge for the players’ contracts was supported by the evidence and reflected their own particular value notwithstanding the fact that they were acquired in a bundle of rights and intangibles it does not matter for purposes of amortization if individual assets only have economic significance in the context of an integrated transaction involving the sale of a number of assets f 2d pincite4 fn refs omitted applying this analysis to deposit_base it is irrelevant for purposes of depreciation that deposit_base cannot be separately transferred and only has economic significance in the context of a bank accordingly the separate transferability of deposit_base is not required in order to establish that deposit_base has a determinable value separate and distinct from goodwill citations omitted we believe a similar analysis applies with respect to petitioner’s favorable financing see also peoples bancorporation subs v commissioner tcmemo_1992_285 thus the meaningful question is whether the favorable financing had a separate and distinct value as of january dollar_figure because we are dealing with a specific adjusted_basis rule provided by congress in a statute which is applicable only to petitioner and which provides an adjusted_basis that is in some cases different from the regular adjusted cost_basis in an asset our analogy to the cases involving core_deposits or any other situation for that matter can never be perfect but we believe the principles developed in those cases do indeed support petitioner’s treatment of its favorable financing as an intangible asset on january dollar_figure 11respondent does not argue that petitioner could never transfer its favorable financing indeed in his memorandum in support of his cross-motion for summary_judgment at page respondent points out that some of the intangibles in question are not likely to be disposed until petitioner itself is liquidated or acquired 12we observe that petitioner’s claimed favorable financing appears to present a better case in some respects for asset continued petitioner’s favorable financing is also comparable to an interest in a favorable leasehold which is without doubt an asset similar to petitioner’s favorable financing an interest in a favorable leasehold involves a lease obligation with a rental rate less than the current fair rental value of that particular interest there is no question that a leasehold may have a value in the hands of the lessee when the fair rental value exceeds the rent established by the lease new orleans la saints v commissioner tcmemo_1997_246 citing 510_f2d_1365 a h woods the12_bta_827 and presumably a hypothetical buyer would pay a premium to obtain the lessee’s favorable position in the leasehold it is this correlative value and premium which give rise to amortization deductions a leasehold is an intangible asset that is gradually exhausted by the passage of time its cost is recoverable ratably by way of amortization deductions over the period of exhaustion in the same manner that costs of tangible assets are recoverable by way of depreciation_deductions of course the amortization continued status than deposit_base for example whereas deposit_base consists of deposit accounts which have no fixed termination_date and which are terminable-at-will petitioner’s debt obligations presumably have stated terms with fixed maturity dates see 984_f2d_383 10th cir the commissioner attempted to distinguish core_deposits on the basis that those intangibles do not involve fixed-term loans with a definite life span affg tcmemo_1990_495 deductions are in addition to those for rent required to be paid under the lease see washington package store inc v commissioner tcmemo_1964_294 id we see no principled difference in the tax treatment under sec_167 of favorable financing and a favorable leasehold we have no problem equating a right to use money at a below- market interest rate with a right to use property at a below- market rental rate indeed in dickman v commissioner u s pincite the u s supreme court similarly equated such rights in a case involving interest-free demand loans stating the right to the use of dollar_figure without charge is a valuable interest in the money lent as much so as the rent-free use of property consisting of land and buildings in either case there is a measurable economic value associated with the use of the property transferred the value of the use of money is found in what it can produce the measure of that value is interest-- rent for_the_use_of the funds we can assume that an interest-free_loan for a fixed period especially for a prolonged period may have greater value than such a loan made payable on demand but it would defy common human experience to say that an intrafamily loan payable on demand is not subject_to accommodation its value may be reduced by virtue of its demand status but that value is surely not eliminated sec_1_162-11 income_tax regs provides if a leasehold is acquired for business purposes for a specified sum the purchaser may take as a deduction in his return an aliquot part of such sum each year based on the number of years the lease has to run 14indeed in new orleans la saints v commissioner tcmemo_1997_246 the commissioner stipulated that the favorable leasehold interest in that case was an intangible asset with a limited useful_life equal to the term established in the lease as previously stated this court has also equated the use of borrowed money and interest with the use of property and rent see albertson’s inc v commissioner t c pincite respondent argues that petitioner’s favorable financing represents a liability not an asset respondent claims that petitioner is attempting to adjust for tax purposes the asset side of its balance_sheet to account for an overstatement in fair_market_value terms of its liabilities we cannot agree with respondent’s proposed characterization of petitioner’s favorable financing as a liability indeed as petitioner points out there is a valuable economic benefit associated with the below- market interest rates on its financing arrangements as of date it is this economic benefit which petitioner claims as an intangible asset and upon which it bases its claimed amortization deductions respondent appears to make the same argument that he made in the context of the core_deposits cases for example in peoples bancorporation subs v commissioner tcmemo_1992_285 respondent argued that core_deposits are liabilities rather than property for purposes of sec_167 and the regulations thereunder we rejected that argument stating that similar arguments were considered in citizens southern corp v commissioner t c pincite and these arguments simply fail in the face of citizens southern corp v commissioner supra and 97_tc_496 peoples bancorporation subs v commissioner supra similarly we believe respondent’s attempts to characterize the economic benefit inherent in petitioner’s below-market financing as a liability is misplaced and for similar reasons we cannot accept that characterization respondent also argues that petitioner’s claiming of amortization deductions with respect to its financing arrangements constitutes an impermissible loop around the interest deductions rules of sec_163 and the rules applicable to original_issue_discount oid respondent argues petitioner claims a deduction based on the net present_value differential as of date between the hypothetical future cash flows at market rates over prospective future cash flows based on the actual contract rates on the relevant instruments this differential in effect is analogous to discount which is a substitute for interest therefore the petitioner is claiming deductions under sec_167 for what is inherently an interest item-discount or interest subject_to the rules for deductibility under sec_163 fn ref omitted we are not persuaded that petitioner’s treatment of its favorable financing implicates sec_163 or the oid rules petitioner’s favorable financing is an economic benefit which arises from the below-market rates of interest on date and the expectation of cost savings from its existing financing arrangements again this economic benefit is not a liability it is in our view an asset which is subject_to amortization permitting amortization deductions on the basis of this intangible asset does not run afoul of the interest_deduction rules of sec_163 or the oid rules we cannot agree with respondent that petitioner’s claimed amortization deductions are in effect a substitute for interest in support of his argument that petitioner is attempting to circumvent the rules for deducting interest and oid respondent directs our attention to sec_197 where congress specifically expressed its intent that below-market financing be addressed under present law sec_197 which was enacted after the years in issue and does not apply to the years before us provides rules for the amortization of certain amortizable sec_197 intangibles dollar_figure under sec_197 the term sec_197 intangible does not include any interest under any sec_197 is generally effective with respect to property acquired after date omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g 107_stat_540 sec_197 by reason of its effective date does not apply to the instant cases under sec_197 a taxpayer is entitled to an amortization deduction with respect to any amortizable sec_197 intangible the deduction under sec_197 is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible ratably over a 15-year period beginning with the month in which the intangible was acquired sec_197 an amortizable sec_197 intangible is any sec_197 intangible acquired by a taxpayer after date and held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 116_tc_289 affd 329_f3d_1131 9th cir existing indebtedness sec_1_197-2 income_tax regs interprets this exception from sec_197 treatment as follows interests under indebtedness-- i in general sec_197 intangibles do not include any interest whether as a creditor or debtor under an indebtedness in existence when the interest was acquired thus for example the value attributable to the assumption of an indebtedness with a below-market interest rate is not amortizable under sec_197 the legislative_history to sec_197 states that the value of assuming an existing indebtedness with a below- market interest rate is to be taken into account under present law rather than under sec_197 h conf rept pincite 1993_3_cb_393 respondent claims that this reference to present law refers to the rules applicable to debt ie the interest_deduction rules and the oid rules on the contrary we read this legislative_history to state that the treatment of any intangible asset which might arise from below- market financing is determined under sec_167 sec_1_167_a_-3 income_tax regs and the caselaw interpreting that code section and regulation this encompasses the legal question that we are deciding in the instant cases we cannot agree with respondent’s argument that the reference to present law refers to the rules relating to interest deductions sec_163 or the oid rules there is no support for that argument in the legislative_history finally we are not concerned that our holding is inconsistent with petitioner’s treatment of its alleged favorable financing on its financial statements admittedly petitioner did not report its alleged favorable financing as an intangible asset on its books_or_records and it is not at all clear whether reporting this claimed intangible as an asset would be in accordance with generally_accepted_accounting_principles however we have previously indicated that a failure to report a claimed intangible asset on financial statements or regulatory reports is not an impediment to a taxpayer’s entitlement to amortization deductions it s of iowa inc v commissioner t c pincite see also 62_tc_821 dollar_figure our resolution of the legal question in these cases is in any event not dependent upon accounting principles or whether the claimed intangible asset was or was not reported as an asset on petitioner’s books_or_records our holding regarding below-market financing is supported by at least one notable treatise in an analysis of the treatment of interests in debt obligations under post sec_197 law ginsburg levin mergers acquisitions and buyouts par 16we also point out that in peoples bancorporation subs v commissioner tcmemo_1992_285 the commissioner advocated the position that the treatment of core_deposits as an asset for financial and regulatory accounting purposes should be irrelevant for tax purposes pincite to date ed concludes that the value attributable to below-market indebtedness is amortizable code sec_197 never applies to the interest of a borrower or lender in an existing debt obligation even when acquired as part of a larger business fn ref omitted thus according to the date regulations interpreting sec_197 the value attributable to the assumption of an indebtedness with a below-market interest rate is not amortizable under code sec_197 example p assumes t’s borrower position p purchases all of t’s assets and assumes t’s liabilities including t’s debt to a third party bearing a below-market interest rate p may amortize the portion of the purchase_price allocable to the favorable financing over the remaining term of the debt iv conclusion favorable financing involves the right to use borrowed money at below-market interest rates the right to use the proceeds of financing arrangements with below-market interest rates constitutes an economic benefit the benefit of petitioner’s below-market financing can as a matter of law constitute an intangible asset which could be amortized if petitioner establishes a fair_market_value and a limited useful_life as of date an appropriate order will be issued
